         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 1 of 23



 1 GLANCY PRONGAY & MURRAY LLP
   LIONEL Z. GLANCY (#134180)
 2 ROBERT V. PRONGAY (#270796)
   LESLEY F. PORTNOY (#304851)
 3
   CHARLES H. LINEHAN (#307439)
 4 1925 Century Park East, Suite 2100
   Los Angeles, CA 90067
 5 Telephone: (310) 201-9150
   Facsimile: (310) 201-9160
 6 Email: rprongay@glancylaw.com

 7
     Counsel for Plaintiff
 8
                               UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA

10
      FREDERIC SAN GIORGI, Individually           Case No.:
11    and On Behalf of All Others Similarly
      Situated,
12                                                CLASS ACTION COMPLAINT FOR
                                 Plaintiff,       VIOLATIONS OF THE FEDERAL
13                                                SECURITIES LAWS
                     v.
14
      STITCH FIX, INC., KATRINA LAKE,             JURY TRIAL DEMANDED
15    PAUL YEE, and MIKE C. SMITH,

16                               Defendants.

17

18

19

20

21

22

23

24

25

26

27

28


                                      CLASS ACTION COMPLAINT
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 2 of 23



 1          Plaintiff Frederic San Giorgi (“Plaintiff”), individually and on behalf of all others similarly

 2 situated, by and through his attorneys, alleges the following upon information and belief, except as

 3 to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

 4 information and belief is based upon, among other things, his counsel’s investigation, which

 5 includes without limitation: (a) review and analysis of regulatory filings made by Stitch Fix, Inc.

 6 (“Stitch Fix” or the “Company”) with the United States (“U.S.”) Securities and Exchange

 7 Commission (“SEC”); (b) review and analysis of press releases and media reports issued by and

 8 disseminated by Stitch Fix; and (c) review of other publicly available information concerning

 9 Stitch Fix.

10                          NATURE OF THE ACTION AND OVERVIEW
11          1.     This is a class action on behalf of persons and entities that purchased or otherwise
12 acquired Stitch Fix securities between June 8, 2018 and October 1, 2018, inclusive (the “Class

13 Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange

14 Act”).

15          2.     Stitch Fix purports to be an online retail fashion subscription service. It provides
16 personalized shipments of apparel, shoes, and accessories to clients. Each shipment is called a

17 “Fix.” For each Fix, the Company charges clients a styling fee that is credited toward items they

18 purchase.

19          3.     On October 1, 2018, after the close of trading, the Company reported its financial

20 results for fourth quarter 2018, revealing only 54,000 net active client additions, a decline from

21 180,000 net additions in the prior quarter.

22          4.     On this news, the Company’s share price fell $15.69 per share, more than 35%, to

23 close at $31.58 per share on October 2, 2018, on unusually high trading volume.

24          5.     Throughout the Class Period, Defendants made materially false and/or misleading

25 statements, as well as failed to disclose material adverse facts about the Company’s business,

26 operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

27 Company’s active client growth rate was slowing; (2) that Company would cease its television

28 advertising for a significant part of the quarter; (3) that the lack of television advertising would

                                         CLASS ACTION COMPLAINT
                                                    1
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 3 of 23



 1 materially impact the Company’s active client additions; and (4) that, as a result of the foregoing,

 2 Defendants’ positive statements about the Company’s business, operations, and prospects, were

 3 materially misleading and/or lacked a reasonable basis.

 4          6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 5 in the market value of the Company’s securities, Plaintiff and other Class members have suffered

 6 significant losses and damages.

 7                                     JURISDICTION AND VENUE
 8          7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

 9 Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

10 C.F.R. § 240.10b-5).

11          8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

12 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

13          9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

14 Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

15 alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

16 charged herein, including the dissemination of materially false and/or misleading information,

17 occurred in substantial part in this Judicial District. In addition, the Company’s principal executive

18 offices are located in this district.

19          10.     In connection with the acts, transactions, and conduct alleged herein, Defendants

20 directly and indirectly used the means and instrumentalities of interstate commerce, including the

21 United States mail, interstate telephone communications, and the facilities of a national securities

22 exchange.

23                                               PARTIES
24          11.     Plaintiff Frederic San Giorgi, as set forth in the accompanying certification,

25 incorporated by reference herein, purchased Stitch Fix securities during the Class Period, and

26 suffered damages as a result of the federal securities law violations and false and/or misleading

27 statements and/or material omissions alleged herein.

28          12.     Defendant Stitch Fix is incorporated under the laws of Delaware with its principal

                                           CLASS ACTION COMPLAINT
                                                      2
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 4 of 23



 1 executive offices located in San Francisco, California. Stitch Fix’s common stock trades on the

 2 NASDAQ exchange under the symbol “SFIX.”

 3          13.      Defendant Katrina Lake (“Lake”) was the Chief Executive Officer of the Company

 4 at all relevant times.

 5          14.      Defendant Paul Yee (“Yee”) was the Chief Financial Officer of the Company at all

 6 relevant times.

 7          15.      Defendant Mike C. Smith (“Smith”) was the Chief Operating Officer of the

 8 Company at all relevant times.

 9          16.      Defendants Lake, Yee, and Smith, (collectively the “Individual Defendants”),

10 because of their positions with the Company, possessed the power and authority to control the

11 contents of the Company’s reports to the SEC, press releases and presentations to securities

12 analysts, money and portfolio managers and institutional investors, i.e., the market.             The

13 Individual Defendants were provided with copies of the Company’s reports and press releases

14 alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

15 opportunity to prevent their issuance or cause them to be corrected. Because of their positions and

16 access to material non-public information available to them, the Individual Defendants knew that

17 the adverse facts specified herein had not been disclosed to, and were being concealed from, the

18 public, and that the positive representations which were being made were then materially false

19 and/or misleading. The Individual Defendants are liable for the false statements pleaded herein.

20                                   SUBSTANTIVE ALLEGATIONS
21                                              Background
22          17.      Stitch Fix purports to be an online retail fashion subscription service. It provides

23 personalized shipments of apparel, shoes, and accessories to clients. Each shipment is called a

24 “Fix.” For each Fix, the Company charges clients a styling fee that is credited toward items they

25 purchase.

26                                   Materially False and Misleading
                                Statements Issued During the Class Period
27
            18.      The Class Period begins on June 8, 2018. On June 7, 2018, after the close of
28

                                         CLASS ACTION COMPLAINT
                                                    3
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 5 of 23



 1 trading, the Company issued a press release and letter to shareholders to announce financial results

 2 for the third quarter 2018. Therein, the Company, in relevant part, stated:

 3          Stitch Fix Announces Third Quarter Fiscal 2018 Financial Results
 4          . . . Stitch Fix, Inc. (NASDAQ:SFIX), the leading online personal styling service,
            has released its financial results for its third quarter of fiscal year 2018 ended April
 5          28, 2018 and posted a letter to its shareholders on its investor relations website.
            Highlights include delivering:
 6
            Active clients of 2.7 million, an increase of 30% year over year Net revenue of
 7          $316.7 million, an increase of 29% year over year Net income of $9.5 million and
            adjusted EBITDA of $12.4 million Diluted earnings per share of $0.09
 8
            “In addition to driving strong net revenue, net income, and adjusted EBITDA, we
 9          grew our active client count to 2.7 million, an increase of 30% year-over-year,”
            said Stitch Fix founder and CEO Katrina Lake. “We continue to balance growth
10          and profitability, demonstrated by our ability to consistently deliver top-line
            growth of over 20% even as we invest in category expansions, technology talent,
11          and marketing. Our third quarter results demonstrate continued positive
            momentum for Stitch Fix and the power of our unique ability to deliver
12          personalized service at scale.”

13 (Emphases added.)

14          19.    The shareholder letter, which was posted on the Company’s website and filed with

15 the SEC, repeated the Company’s claim that it had grown “active clients to 2.7 million as of April

16 28, 2018,” from 2.5 million in second quarter 2018 and from 2.07 million in third quarter 2017,

17 which represented a year-over-year increase of 614,000, or 29.6%.

18          20.    The shareholder letter further stated that the Company’s “Q3’18 advertising

19 spend,” which it said then included “the costs associated with the production of advertising,

20 television, radio and online advertising,” had “increased relative to [its] Q3’17 expense [to] 8.7%

21 of net revenue.” It also stated that the Company “continue[s] to make strategic and measured

22 marketing investments designed to achieve near-term payback.”

23          21.    The same day, defendants Lake, Yee and Smith participated in a conference call

24 with investors and analysts during which they provided additional positive commentary about the

25 Company’s 3Q18 financial results and its purportedly ongoing strong business metrics and

26 financial prospects. Defendant Lake stated that Stitch Fix had grown its “active client count to 2.7

27 million as of April 28, 2018, an increase of 614,000 and 30% year-over-year,” and that the “Q3

28 also marked the fifth consecutive quarter of over 20% year over year top-line growth.” She went

                                         CLASS ACTION COMPLAINT
                                                    4
          Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 6 of 23



 1 on to emphasize that Stitch Fix had “significant opportunities to acquire new clients in [its]

 2 existing business,” and that the “30% year-over-year growth [it had] seen in active client count

 3 [was] the result of [efforts to serve new client groups], efficiently leveraging [its] performance

 4 marketing capabilities and increasing [its] brand awareness.”

 5           22.     Regarding the impact of the Company’s new Men’s and Plus-sized client offerings

 6 on the growth of active clients, defendant Lake stated that for “Plus directionally,” there were

 7 “75,000 . . . people that were waiting on the wait list before [the Company] even launched the

 8 business,” and though she stated Stitch Fix “[would not] be providing the exact numbers, the

 9 number of people that [were] benefiting from that service [was] significantly higher than that and

10 certainly continue[d] to grow.” She also emphasized that “from a category perspective, Men’s

11 [and] Plus size . . . are all great opportunities for us to be able to have many, many paths for long-

12 term growth.”

13           23.     When asked to clarify which categories of active clients contributed to the

14 Company’s strong 4Q18 financial guidance, defendant Yee responded that, “from a driver’s

15 standpoint, we grew active clients by 30% year-over-year, and that’s both for our Women’s and

16 Men’s categories.” He also stated that the Company was “really pleased with efficiencies . . . seen

17 with [its] marketing spend to attract new clients as well as ability to reengage and engage clients

18 with the various tools . . . to really please [its] clients.”

19           24.     On the same day, after the Company’s reported its financial results, CNBC aired a

20 segment and published an article repeating Lake’s claims of continuing positive momentum in

21 scaling the Company’s business:

22           Stitch Fix soared after the company reported strong earnings and user growth on
             Thursday.
23
             Here’s how the company did compared to what Wall Street expected:
24
              Earnings: 9 cents vs. 3 cents forecast by Thomson Reuters
25            Revenue: $316.7 million vs. $306 million forecast by Thomson Reuters
              Active clients: 2.7 million vs. 2.66 million forecast by StreetAccount
26           In the year-ago quarter, Stitch Fix reported a loss per share of 38 cents on $245.1
             million in revenue.
27
                                                       ***
28

                                           CLASS ACTION COMPLAINT
                                                      5
             Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 7 of 23



 1             Founder and CEO Katrina Lake said the company has been able to post revenue
               growth without sacrificing investment in the business.
 2
               “Our third quarter results demonstrate continued positive momentum for Stitch
 3             Fix and the power of our unique ability to deliver personalized service at scale,”
               Lake said in a statement.
 4
     (Emphasis added.)
 5
               25.    On June 8, 2018, the Company filed a quarterly report on Form 10-Q with the SEC
 6
     for the period ended April 28, 2018 (the “3Q18 10-Q”). The 3Q18 10-Q was signed and certified
 7
     pursuant to the Sarbanes-Oxley Act of 2002 by defendants Lake and Yee. Regarding the
 8
     Company’s active client growth, the 3Q18 10-Q stated, in relevant part:
 9
               Active Clients
10
               We believe that the number of active clients is a key indicator of our growth and
11             the overall health of our business. We define an active client as a client who
               checked out a Fix in the preceding 12-month period, measured as of the last date of
12             that period. A client checks out a Fix when she indicates what items she is keeping
               through our mobile application or on our website. We had 2,688,000 and 2,074,000
13             active clients as of April 28, 2018 and April 29, 2017, respectively, representing
               year-over-year growth of 29.6%.
14
     (Emphases added.)
15
               26.    Regarding client acquisition and engagement, the 3Q18 10-Q stated, in relevant
16
     part:
17
               To grow our business, we must continue to acquire clients and successfully engage
18             them. We believe that implementing broad-based marketing strategies that increase
               our brand awareness has the potential to strengthen Stitch Fix as a national
19             consumer brand, help us acquire new clients and drive revenue growth. As our
               business has achieved a greater scale and we are able to support a large and
20             growing client base, we have increased our investments in marketing to take
               advantage of more marketing channels to profitably acquire clients. For example,
21             we recently significantly increased our advertising spend, from $21.3 million and
               $46.8 million for the three and nine months ended April 29, 2017 to $25.2 million
22             and $73.2 million for the three and nine months ended April 28, 2018,
               respectively, to support the growth of our business. We expect to continue to
23             make significant marketing investments to grow our business. We currently
               utilize both digital and offline channels to attract new visitors to our website or
24             mobile app and subsequently convert them into clients. Our current marketing
               efforts include client referrals, affiliate programs, partnerships, display advertising,
25             television, print, radio, video, content, direct mail, social media, email, mobile
               “push” communications, search engine optimization and keyword search
26             campaigns.

27 (Emphases added.)

28             27.    The 3Q18 10-Q reported that “[r]evenue increased by $71.7 million and $189.4

                                            CLASS ACTION COMPLAINT
                                                       6
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 8 of 23



 1 million, or 29.2% and 26.3% during the three and nine months ended April 28, 2018 compared

 2 with the same periods last year,” noting “[t]he increase in revenue was primarily attributable to a

 3 29.6% increase in active clients from April 29, 2017 to April 28, 2018, which drove increased

 4 sales of merchandise.”

 5          28.      The 3Q18 10-Q emphasized the importance of the television advertising campaigns

 6 to Stitch Fix’s sales and promotional efforts, stating that because its “continued growth depend[ed]

 7 on attracting new clients,” “[s]tarting in calendar year 2017, [it] began to increase [its] paid

 8 marketing expenses by investing more in digital marketing and launching [its] first television

 9 advertising campaigns.” The Form 10-Q also expressly stated that the Company then “expect[ed]

10 to increase [its] spending on these and other paid marketing channels in the future.”

11          29.      On June 19, 2018, CNBC further discussed the Company’s 3Q18 earnings in an

12 article titled “Trader: this company could be the Netflix of apparel.” The article emphasized the

13 Company’s reported 30% year-over-year subscriber growth:

14          Trader: this company could be the “Netflix of apparel”
15               Josh Brown, Ritholtz Wealth Management CEO, bought Stitch Fix.
                 It “might be the answer” to apparel companies that have had trouble building
16                their online businesses, he said on Monday’s “Halftime Report”
                 The company topped Q3 analyst estimates when it reported earnings on June
17                7, and noted that active clients grew 30% compared to a year earlier.
18          On Monday Ritholtz Wealth Management CEO and “Halftime Report” trader Josh
            Brown bought Stitch Fix since he believes it could become the “Netflix of apparel.”
19
            The San Francisco-based company is a clothing subscription service. Users fill out
20          a style profile online and then receive a package with personally-curated clothing
            and accessories from the company. Subscribers can decide what they would like to
21          buy from the box, and they can return the remaining items free of charge.

22          As e-commerce growth accelerates and traditional retailers struggle to keep up,
            Brown believes Stitch Fix could be a bright spot in the sector.
23
            “If you look at the trouble the apparel companies have had building an online
24          business fast enough to offset the decline in foot traffic Stitch Fix might be an
            answer,” he said on Monday’s “Halftime Report.” “It may become the Netflix of
25          apparel.”

26          Brown also likes the fundamentals of the company. He noted that it is “growing
            its user base by an outstanding number” and that it’s also showing accelerating
27          revenue. “I think they found a way to build a business in apparel online that just
            absolutely delights their customers,” he said.
28

                                         CLASS ACTION COMPLAINT
                                                    7
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 9 of 23



 1           Stitch Fix went public on November 17, 2017, and shares are up 81% since through
             Monday’s close. The company most recently reported quarterly results on June 7
 2           that topped analyst estimates for both earnings and revenue, and the number of
             subscribers grew 30% in Q3 compared to a year earlier. The stock has soared
 3           33% since the company announced results.
 4 (Emphases added.)

 5           30.      On July 15, 2018, defendant Lake presented for Stitch Fix on NBC’s Today show.

 6 A video link to the segment remained on the Company’s website throughout the Class Period.

 7 Lake explained how she had launched Stitch Fix with just 29 customers, with NBC digitally

 8 displaying the number rapidly growing to 2.7 million active clients. As a result, it was stated that

 9 Stitch Fix was then “worth about two billion dollars.” Asked whether business had been

10 negatively impacted by the new Amazon.com Prime Wardrobe service rolled out earlier in 2018,

11 which similarly “ship[s] customers clothes to try before they buy,” Lake claimed that it had not

12 impacted the business, emphasizing that “[t]he hardest part is that there’s a million pairs of jeans

13 out there literally and which ones are going to be the best ones for your body. And that’s actually

14 the hardest part to solve and we don’t see anybody else doing that.”

15           31.      The above statements identified in ¶¶18-30 were materially false and/or misleading,

16 and failed to disclose material adverse facts about the Company’s business, operations, and

17 prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company’s active

18 client growth rate was slowing; (2) that Company would cease its television advertising for a

19 significant part of the quarter; (3) that the lack of television advertising would materially impact

20 the Company’s active client additions; and (4) that, as a result of the foregoing, Defendants’

21 positive statements about the Company’s business, operations, and prospects, were materially

22 misleading and/or lacked a reasonable basis.

23                                 Disclosures at the End of the Class Period
24           32.      On October 1, 2018, after the close of trading, the Company issued a press release

25 to announce its financial results for the year ended July 28, 2018. The Company, in relevant part,

26 stated:

27           Fourth quarter highlights
28                Active clients of 2.7 million, an increase of 25% year over year

                                           CLASS ACTION COMPLAINT
                                                      8
        Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 10 of 23



 1               Net revenue of $318.3 million, an increase of 23% year over year
                 Net income of $18.3 million and adjusted EBITDA of $11.1 million
 2               Diluted earnings per share of $0.18

 3          Full year highlights
 4               Net revenue of $1.2 billion, an increase of 26% year over year
                 Net income of $44.9 million and adjusted EBITDA of $53.6 million
 5               Diluted earnings per share of $0.34

 6          “Q4 was another strong quarter for us," said Stitch Fix Founder and CEO, Katrina
            Lake. "We grew our active client count 25% year over year and delivered $318.3
 7          million in net revenue and $11.1 million in adjusted EBITDA. . . .”

 8          33.      The same day, defendants Lake, Yee and Smith participated in a conference call

 9 with investors and reported that the Company’s active client growth rate had already dramatically

10 declined. The active client count remained at 2.7 million, which was an increase of 548,000, or

11 25%, year-over-year, but only 54,000 quarter-over-quarter.

12          34.      During the call, defendant Smith explained that the Company had decided to

13 “temporarily cease[] [its] national TV campaign for 10 weeks” during the 13 weeks of the fourth

14 quarter, purportedly to “measure channel efficacy.” He conceded that the decision had had a

15 negative impact on new client growth during the quarter, acknowledging that defendants had

16 “learned that TV was a more effective acquisition channel than [they] had previously modeled as

17 measured on a cost per acquisition basis.”

18          35.      When asked whether television advertising had “already [been] turned back on,”

19 defendant Lake replied that Stitch Fix had “turned TV back on” and expressly acknowledged that

20 “TV is an important part of that portfolio.” Later, she stated, “[W]e always knew that TV was an

21 important component of [marketing], but I think having gone through this test and having really

22 understood more granularly how TV impacts, I think we feel like it’s a really important part of the

23 portfolio and you’ll continue to see us invest there.”

24          36.      The same day, the Wall Street Journal published an article titled “Fashion

25 Emergency at Stitch Fix,” in which it stated, in relevant part:

26          When Stitch Fix , a subscription fashion service, had its initial public offering last
            November, investors were skeptical. How many people would continue to pay for
27          constant wardrobe updates?

28

                                        CLASS ACTION COMPLAINT
                                                   9
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 11 of 23



 1           In its first quarters as a public company, Stitch Fix defied the skeptics and posted
             consistent growth, raising hopes that it could succeed where other subscription
 2           services have failed. The stock had gained 73% this year through Monday’s close.
             Monday’s fiscal fourth-quarter results show that the bullish thesis may be coming
 3           apart at the seams. . . .

 4           [B]ut Stitch Fix’s stagnation with its core customer—American women—is a red
             flag. If it misses again, investors will have good reason to believe it is going the
 5           way of Blue Apron Holdings , Birchbox, and other subscription services that soared
             and then lost their novelty.
 6
             37.      On October 2, 2018, William Blair discussed the sharp deceleration in the growth
 7
     of its active clients and the Company’s lower-than-expected 2019 revenue and earnings guidance,
 8
     stating in relevant part:
 9
             Greater-Than-Expected Deceleration of Active Clients Overshadows Plans to
10           Launch Internationally
11           What You Need to Know

12                Active clients grew about 25% year-over-year to roughly 2.7 million.
                   Sequential net adds of roughly 54,000 was lower than the Street estimate of
13                 roughly 128,000.
                  Revenue slightly missed the Street estimate by less than 1%. Gross profit and
14                 EBITDA beat the Street by 2% and 13%, respectively.
                  First quarter 2019 guidance was issued below the Street for both revenue and
15                 EBITDA.
                  Initial fiscal 2019 guidance bracketed the Street for revenue and was below the
16                 Street for EBITDA. . . .
                  The company announced plans to launch Women’s and Men’s offerings in the
17                 United Kingdom by the end of fiscal 2019.

18           Stock Thoughts. Stitch Fix shares are down about 20% in the aftermarket,
             likely due to greater-than-expected deceleration on active clients and revenue,
19           as well as lower-than-expected EBITDA guidance for fiscal 2019.
20           38.      On this news, the Company’s share price fell $15.69 per share, more than 35%, to

21 close at $31.58 per share on October 2, 2018, on unusually high trading volume.

22                                    CLASS ACTION ALLEGATIONS
23           39.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

24 Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

25 purchased or otherwise acquired Stitch Fix securities between June 8, 2018 and October 1, 2018,

26 inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,

27 the officers and directors of the Company, at all relevant times, members of their immediate

28 families and their legal representatives, heirs, successors, or assigns, and any entity in which

                                           CLASS ACTION COMPLAINT
                                                      10
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 12 of 23



 1 Defendants have or had a controlling interest.

 2           40.    The members of the Class are so numerous that joinder of all members is

 3 impracticable. Throughout the Class Period, Stitch Fix’s common shares actively traded on the

 4 NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

 5 only be ascertained through appropriate discovery, Plaintiff believes that there are at least

 6 hundreds or thousands of members in the proposed Class. Millions of Stitch Fix common stock

 7 were traded publicly during the Class Period on the NASDAQ.                Record owners and other

 8 members of the Class may be identified from records maintained by Stitch Fix or its transfer agent

 9 and may be notified of the pendency of this action by mail, using the form of notice similar to that

10 customarily used in securities class actions.

11           41.    Plaintiff’s claims are typical of the claims of the members of the Class as all

12 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

13 federal law that is complained of herein.

14           42.    Plaintiff will fairly and adequately protect the interests of the members of the Class

15 and has retained counsel competent and experienced in class and securities litigation.

16           43.    Common questions of law and fact exist as to all members of the Class and

17 predominate over any questions solely affecting individual members of the Class. Among the

18 questions of law and fact common to the Class are:

19           (a)    whether the federal securities laws were violated by Defendants’ acts as alleged

20 herein;

21
             (b)    whether statements made by Defendants to the investing public during the Class
22
     Period omitted and/or misrepresented material facts about the business, operations, and prospects
23
     of Stitch Fix; and
24
             (c)    to what extent the members of the Class have sustained damages and the proper
25

26 measure of damages.

27           44.    A class action is superior to all other available methods for the fair and efficient
28 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

                                         CLASS ACTION COMPLAINT
                                                    11
        Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 13 of 23



 1 damages suffered by individual Class members may be relatively small, the expense and burden of

 2 individual litigation makes it impossible for members of the Class to individually redress the

 3 wrongs done to them. There will be no difficulty in the management of this action as a class

 4 action.

 5

 6                                UNDISCLOSED ADVERSE FACTS
 7           45.   The market for Stitch Fix’s securities was open, well-developed and efficient at all

 8 relevant times. As a result of these materially false and/or misleading statements, and/or failures

 9 to disclose, Stitch Fix’s securities traded at artificially inflated prices during the Class Period.

10 Plaintiff and other members of the Class purchased or otherwise acquired Stitch Fix’s securities

11 relying upon the integrity of the market price of the Company’s securities and market information

12 relating to Stitch Fix, and have been damaged thereby.

13           46.   During the Class Period, Defendants materially misled the investing public, thereby

14 inflating the price of Stitch Fix’s securities, by publicly issuing false and/or misleading statements

15 and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

16 herein, not false and/or misleading. The statements and omissions were materially false and/or

17 misleading because they failed to disclose material adverse information and/or misrepresented the

18 truth about Stitch Fix’s business, operations, and prospects as alleged herein.

19           47.   At all relevant times, the material misrepresentations and omissions particularized

20 in this Complaint directly or proximately caused or were a substantial contributing cause of the

21 damages sustained by Plaintiff and other members of the Class. As described herein, during the

22 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

23 statements about Stitch Fix’s financial well-being and prospects. These material misstatements

24 and/or omissions had the cause and effect of creating in the market an unrealistically positive

25 assessment of the Company and its financial well-being and prospects, thus causing the

26 Company’s securities to be overvalued and artificially inflated at all relevant times. Defendants’

27 materially false and/or misleading statements during the Class Period resulted in Plaintiff and

28 other members of the Class purchasing the Company’s securities at artificially inflated prices, thus

                                        CLASS ACTION COMPLAINT
                                                   12
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 14 of 23



 1 causing the damages complained of herein when the truth was revealed.

 2                                         LOSS CAUSATION
 3           48.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

 4 the economic loss suffered by Plaintiff and the Class.

 5           49.    During the Class Period, Plaintiff and the Class purchased Stitch Fix’s securities at

 6 artificially inflated prices and were damaged thereby. The price of the Company’s securities

 7 significantly declined when the misrepresentations made to the market, and/or the information

 8 alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

 9 causing investors’ losses.

10                                    SCIENTER ALLEGATIONS
11           50.    As alleged herein, Defendants acted with scienter since Defendants knew that the
12 public documents and statements issued or disseminated in the name of the Company were

13 materially false and/or misleading; knew that such statements or documents would be issued or

14 disseminated to the investing public; and knowingly and substantially participated or acquiesced

15 in the issuance or dissemination of such statements or documents as primary violations of the

16 federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

17 virtue of their receipt of information reflecting the true facts regarding Stitch Fix, their control

18 over, and/or receipt and/or modification of Stitch Fix’s allegedly materially misleading

19 misstatements and/or their associations with the Company which made them privy to confidential

20 proprietary information concerning Stitch Fix, participated in the fraudulent scheme alleged

21 herein.

22                      APPLICABILITY OF PRESUMPTION OF RELIANCE
                            (FRAUD-ON-THE-MARKET DOCTRINE)
23
             51.    The market for Stitch Fix’s securities was open, well-developed and efficient at all
24
     relevant times. As a result of the materially false and/or misleading statements and/or failures to
25
     disclose, Stitch Fix’s securities traded at artificially inflated prices during the Class Period. On
26
     September 17, 2018, the Company’s share price closed at a Class Period high of $51.19 per share.
27
     Plaintiff and other members of the Class purchased or otherwise acquired the Company’s
28

                                         CLASS ACTION COMPLAINT
                                                    13
        Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 15 of 23



 1 securities relying upon the integrity of the market price of Stitch Fix’s securities and market

 2 information relating to Stitch Fix, and have been damaged thereby.

 3          52.    During the Class Period, the artificial inflation of Stitch Fix’s shares was caused by

 4 the material misrepresentations and/or omissions particularized in this Complaint causing the

 5 damages sustained by Plaintiff and other members of the Class. As described herein, during the

 6 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

 7 statements about Stitch Fix’s business, prospects, and operations. These material misstatements

 8 and/or omissions created an unrealistically positive assessment of Stitch Fix and its business,

 9 operations, and prospects, thus causing the price of the Company’s securities to be artificially

10 inflated at all relevant times, and when disclosed, negatively affected the value of the Company

11 shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

12 in Plaintiff and other members of the Class purchasing the Company’s securities at such

13 artificially inflated prices, and each of them has been damaged as a result.

14          53.    At all relevant times, the market for Stitch Fix’s securities was an efficient market

15 for the following reasons, among others:

16          (a)    Stitch Fix shares met the requirements for listing, and was listed and actively traded

17 on the NASDAQ, a highly efficient and automated market;

18          (b)    As a regulated issuer, Stitch Fix filed periodic public reports with the SEC and/or

19 the NASDAQ;

20          (c)    Stitch Fix regularly communicated with public investors via established market

21 communication mechanisms, including through regular dissemination of press releases on the

22 national circuits of major newswire services and through other wide-ranging public disclosures,

23 such as communications with the financial press and other similar reporting services; and/or

24          (d)    Stitch Fix was followed by securities analysts employed by brokerage firms who

25 wrote reports about the Company, and these reports were distributed to the sales force and certain

26 customers of their respective brokerage firms. Each of these reports was publicly available and

27 entered the public marketplace.

28          54.    As a result of the foregoing, the market for Stitch Fix’s securities promptly digested

                                        CLASS ACTION COMPLAINT
                                                   14
        Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 16 of 23



 1 current information regarding Stitch Fix from all publicly available sources and reflected such

 2 information in Stitch Fix’s share price. Under these circumstances, all purchasers of Stitch Fix’s

 3 securities during the Class Period suffered similar injury through their purchase of Stitch Fix’s

 4 securities at artificially inflated prices and a presumption of reliance applies.

 5          55.     A Class-wide presumption of reliance is also appropriate in this action under the

 6 Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

 7 because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

 8 and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

 9 information regarding the Company’s business operations and financial prospects—information

10 that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

11 recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

12 investor might have considered them important in making investment decisions.               Given the

13 importance of the Class Period material misstatements and omissions set forth above, that

14 requirement is satisfied here.

15                                          NO SAFE HARBOR
16          56.     The statutory safe harbor provided for forward-looking statements under certain
17 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

18 The statements alleged to be false and misleading herein all relate to then-existing facts and

19 conditions. In addition, to the extent certain of the statements alleged to be false may be

20 characterized as forward looking, they were not identified as “forward-looking statements” when

21 made and there were no meaningful cautionary statements identifying important factors that could

22 cause actual results to differ materially from those in the purportedly forward-looking statements.

23 In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

24 looking statements pleaded herein, Defendants are liable for those false forward-looking

25 statements because at the time each of those forward-looking statements was made, the speaker

26 had actual knowledge that the forward-looking statement was materially false or misleading,

27 and/or the forward-looking statement was authorized or approved by an executive officer of Stitch

28 Fix who knew that the statement was false when made.

                                         CLASS ACTION COMPLAINT
                                                    15
         Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 17 of 23



 1                                             FIRST CLAIM
                            Violation of Section 10(b) of The Exchange Act and
 2                                 Rule 10b-5 Promulgated Thereunder
                                          Against All Defendants
 3
             57.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
 4
     set forth herein.
 5
             58.     During the Class Period, Defendants carried out a plan, scheme and course of
 6
     conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing
 7
     public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and
 8
     other members of the Class to purchase Stitch Fix’s securities at artificially inflated prices. In
 9
     furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,
10
     took the actions set forth herein.
11
             59.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made
12
     untrue statements of material fact and/or omitted to state material facts necessary to make the
13
     statements not misleading; and (iii) engaged in acts, practices, and a course of business which
14
     operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to
15
     maintain artificially high market prices for Stitch Fix’s securities in violation of Section 10(b) of
16
     the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the
17
     wrongful and illegal conduct charged herein or as controlling persons as alleged below.
18
             60.     Defendants, individually and in concert, directly and indirectly, by the use, means
19
     or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a
20
     continuous course of conduct to conceal adverse material information about Stitch Fix’s financial
21
     well-being and prospects, as specified herein.
22
             61.     Defendants employed devices, schemes and artifices to defraud, while in
23
     possession of material adverse non-public information and engaged in acts, practices, and a course
24
     of conduct as alleged herein in an effort to assure investors of Stitch Fix’s value and performance
25
     and continued substantial growth, which included the making of, or the participation in the making
26
     of, untrue statements of material facts and/or omitting to state material facts necessary in order to
27
     make the statements made about Stitch Fix and its business operations and future prospects in light
28

                                          CLASS ACTION COMPLAINT
                                                     16
        Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 18 of 23



 1 of the circumstances under which they were made, not misleading, as set forth more particularly

 2 herein, and engaged in transactions, practices and a course of business which operated as a fraud

 3 and deceit upon the purchasers of the Company’s securities during the Class Period.

 4          62.    Each of the Individual Defendants’ primary liability and controlling person liability

 5 arises from the following facts: (i) the Individual Defendants were high-level executives and/or

 6 directors at the Company during the Class Period and members of the Company’s management

 7 team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

 8 activities as a senior officer and/or director of the Company, was privy to and participated in the

 9 creation, development and reporting of the Company’s internal budgets, plans, projections and/or

10 reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

11 other defendants and was advised of, and had access to, other members of the Company’s

12 management team, internal reports and other data and information about the Company’s finances,

13 operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

14 Company’s dissemination of information to the investing public which they knew and/or

15 recklessly disregarded was materially false and misleading.

16          63.    Defendants had actual knowledge of the misrepresentations and/or omissions of

17 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

18 ascertain and to disclose such facts, even though such facts were available to them. Such

19 defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

20 for the purpose and effect of concealing Stitch Fix’s financial well-being and prospects from the

21 investing public and supporting the artificially inflated price of its securities. As demonstrated by

22 Defendants’ overstatements and/or misstatements of the Company’s business, operations, financial

23 well-being, and prospects throughout the Class Period, Defendants, if they did not have actual

24 knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to obtain

25 such knowledge by deliberately refraining from taking those steps necessary to discover whether

26 those statements were false or misleading.

27          64.    As a result of the dissemination of the materially false and/or misleading

28 information and/or failure to disclose material facts, as set forth above, the market price of Stitch

                                        CLASS ACTION COMPLAINT
                                                   17
        Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 19 of 23



 1 Fix’s securities was artificially inflated during the Class Period. In ignorance of the fact that

 2 market prices of the Company’s securities were artificially inflated, and relying directly or

 3 indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

 4 market in which the securities trades, and/or in the absence of material adverse information that

 5 was known to or recklessly disregarded by Defendants, but not disclosed in public statements by

 6 Defendants during the Class Period, Plaintiff and the other members of the Class acquired Stitch

 7 Fix’s securities during the Class Period at artificially high prices and were damaged thereby.

 8          65.     At the time of said misrepresentations and/or omissions, Plaintiff and other

 9 members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

10 and the other members of the Class and the marketplace known the truth regarding the problems

11 that Stitch Fix was experiencing, which were not disclosed by Defendants, Plaintiff and other

12 members of the Class would not have purchased or otherwise acquired their Stitch Fix securities,

13 or, if they had acquired such securities during the Class Period, they would not have done so at the

14 artificially inflated prices which they paid.

15          66.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

16 and Rule 10b-5 promulgated thereunder.

17          67.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

18 other members of the Class suffered damages in connection with their respective purchases and

19 sales of the Company’s securities during the Class Period.

20                                          SECOND CLAIM
                             Violation of Section 20(a) of The Exchange Act
21                                 Against the Individual Defendants
22          68.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

23 set forth herein.

24          69.     Individual Defendants acted as controlling persons of Stitch Fix within the meaning

25 of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

26 their ownership and contractual rights, participation in, and/or awareness of the Company’s

27 operations and intimate knowledge of the false financial statements filed by the Company with the

28 SEC and disseminated to the investing public, Individual Defendants had the power to influence

                                         CLASS ACTION COMPLAINT
                                                    18
        Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 20 of 23



 1 and control and did influence and control, directly or indirectly, the decision-making of the

 2 Company, including the content and dissemination of the various statements which Plaintiff

 3 contends are false and misleading. Individual Defendants were provided with or had unlimited

 4 access to copies of the Company’s reports, press releases, public filings, and other statements

 5 alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

 6 had the ability to prevent the issuance of the statements or cause the statements to be corrected.

 7          70.    In particular, Individual Defendants had direct and supervisory involvement in the

 8 day-to-day operations of the Company and, therefore, had the power to control or influence the

 9 particular transactions giving rise to the securities violations as alleged herein, and exercised the

10 same.

11          71.    As set forth above, Stitch Fix and Individual Defendants each violated Section

12 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

13 position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

14 Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

15 other members of the Class suffered damages in connection with their purchases of the

16 Company’s securities during the Class Period.

17                                       PRAYER FOR RELIEF
18          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
19          (a)    Determining that this action is a proper class action under Rule 23 of the Federal

20 Rules of Civil Procedure;

21          (b)    Awarding compensatory damages in favor of Plaintiff and the other Class members

22 against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

23 wrongdoing, in an amount to be proven at trial, including interest thereon;

24          (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

25 this action, including counsel fees and expert fees; and

26          (d)    Such other and further relief as the Court may deem just and proper.

27                                     JURY TRIAL DEMANDED
28          Plaintiff hereby demands a trial by jury.

                                        CLASS ACTION COMPLAINT
                                                   19
       Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 21 of 23



 1 Dated: November 16, 2018            GLANCY PRONGAY & MURRAY LLP

 2
                                       By: s/ Robert V. Prongay
 3
                                       Lionel Z. Glancy
 4                                     Robert V. Prongay
                                       Lesley F. Portnoy
 5                                     Charles H. Linehan
                                       1925 Century Park East, Suite 2100
 6                                     Los Angeles, CA 90067
                                       Telephone: (310) 201-9150
 7
                                       Facsimile: (310) 201-9160
 8                                     Email: rprongay@glancylaw.com

 9                                     Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                               CLASS ACTION COMPLAINT
                                          20
            Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 22 of 23



                         SWORN CERTIFICATION OF PLAINTIFF


                      STITCH FIX, INC. SECURITIES LITIGATION


       I, Frederic San Giorgi individually, and/or in my capacity as trustee and/or principal for
accounts listed on Schedule A, certify that:

       1.      I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
               Plaintiff motion on my behalf.

       2.      I did not purchase the Stitch Fix, Inc. securities that are the subject of this action
               at the direction of plaintiff’s counsel or in order to participate in any private action
               arising under this title.

       3.      I am willing to serve as a representative party on behalf of a class and will testify
               at deposition and trial, if necessary.

       4.      My transactions in Stitch Fix, Inc. securities during the Class Period set forth in
               the Complaint are as follows:

               (See attached transactions)

       5.      I have not sought to serve, nor served, as a representative party on behalf of a
               class under this title during the last three years, except for the following:


       6.      I will not accept any payment for serving as a representative party, except to
               receive my pro rata share of any recovery or as ordered or approved by the court,
               including the award to a representative plaintiff of reasonable costs and expenses
               (including lost wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.



     11/9/2018
    ________________                           _________________________________________
        Date
                                                               Frederic San Giorgi
Case 3:18-cv-06965-JD Document 1 Filed 11/16/18 Page 23 of 23




     Frederic San Giorgi's Transactions in Stitch Fix, Inc. (SFIX)
      Date      Transaction Type       Quantity         Unit Price
     9/12/2018       Bought                       22        $45.1382
     9/20/2018       Bought                       25        $41.5100
     10/8/2018       Bought                       10        $25.8901
